AKIN, Justice,
dissenting.
I cannot agree that the Department of Public Safety established by summary-judgment evidence that licensee had been convicted of four moving traffic violations within one year as required by Tex.Rev.Civ. Stat.Ann. art. 6687b § 22(b)(4) (Vernon 1969). I would, therefore, grant rehearing and affirm the judgment of the trial court. The Department’s summary-judgment evidence consisted of notices of conviction filed by the clerk of the justice court with the Department. Since licensee admits three of the convictions, the crucial issue is whether the “Notice of Final Conviction” dated February 4, 1975, in cause number 21751 represents a valid judgment of conviction by the justice court.
The disputed conviction is based on a speeding violation that is alleged to have occurred on November 12, 1974. Attached to the Department’s motion for summary judgment is an abstract of the judgment of conviction, styled “Notice of Final Conviction,” stating that the licensee was convicted of this offense on February 4, 1975, by a justice of the peace of Mitchell County, Texas, on a plea of guilty. The crucial issue is whether this notice of final conviction of February 4, in cause number 21751, represents a valid judgment of conviction by the justice court. In attacking the validity of the notice, the appellee-licensee produced as summary-judgment evidence the complaint filed November 13, 1974, a judgment reciting a finding of guilty in cause number 21751 certified by the justice of the peace on January 21, 1975, a timely appeal bond, and a motion by the county attorney and an order of dismissal by the county court dated February 4, 1975, the same day recited in the notice of conviction. The motion and order read:
MOTION TO DISMISS
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW the State by her County Attorney and asks the Court to dismiss the . above entitled criminal action for the following reason, to-wit: this cause has been remanded back to the Justice Court, such fine as was imposed upon defendant, has been paid.
WHEREFORE, premises considered, the State prays that this cause be dismissed for the reason above stated.
s/ Perry Barber
Perry Barber, County Attorney
ORDER
On this the 4th day of February, 1975, came on to be considered the above Motion of the State, and the Court being of the opinion that the same should be dismissed, it is, therefore, ORDERED that this cause be, and the same is hereby dismissed from the docket of this Court.
_s/ Bill F. Carter_
Bill F. Carter, County Judge
[emphasis added]
This motion and order show affirmatively, as licensee vigorously asserts, that the justice court lacked jurisdiction when it found the licensee guilty of the offense of *307speeding on February 4, 1975, as shown by the Department’s notice of conviction in cause number 21751. Although a notice of conviction is prima facie evidence of a judgment of conviction for the offense recited in the notice, Texas Department of Public Safety v. Richardson, 384 S.W.2d 128, 130 (Tex.1964), the notice may be rebutted if the invalidity of the underlying judgment appears in the record of that case. The record cannot merely contain “seeds of infirmity,” Texas Department of Public Safety v. Casselman, 417 S.W.2d 146, 148 (Tex.1967); the invalidity must appear on the face of the record. Richardson at 130-31; see Stewart v. Anderson, 70 Tex. 588, 8 S.W. 295 (1888).1 Cf. Crowe v. Texas Department of Public Safety, 406 S.W.2d 201, 203 (Tex.1966); Department of Public Safety v. Guleke, 366 S.W.2d 662, 664 (Tex.Civ.App.—Amarillo 1963, no writ) cited with approval in Texas Department of Public Safety v. Miller, 386 S.W.2d 760, 764 (Tex. 1964) [rebuttal of notices of conviction by showing that there were no underlying judgments of conviction]. I conclude that since the record of the proceedings in the county court, including the motion and the order of dismissal, are part of the record of the entire proceeding against licensee for this traffic violation, this evidence may be looked to in order to determine if the judgment of conviction is valid. When licensee appealed the justice court’s January 21 conviction to the county court, the justice court lost all jurisdiction of the cause. Ex parte Hoard, 63 Tex.Cr.R. 519, 140 S.W. 449 (1911); McNamara v. Druse, 33 Tex.Cr.R. 363, 26 S.W. 506 (1894); Hall v. McKee, 179 S.W.2d 590 (Tex.Civ.App.-Fort Worth 1944, no writ); Knight v. Texas Department of Public Safety, 361 S.W.2d 620 (Tex. Civ.App.—Amarillo 1962, no writ). The record with respect to this violation shows on its face that the judgment of conviction rendered by the justice court on February 4, on which the notice of conviction of that date is based, is void because it was rendered when the county court had exclusive jurisdiction.
The majority opinion speculates that the case may have been settled under an arrangement between the licensee and the county attorney. No factual basis exists in this record for such speculation. To the contrary, the record shows that the justice court found the licensee guilty before the county court entered its order of dismissal and lacked, therefore, the jurisdiction to do so. Thus, it was void. Indeed, the very basis of the dismissal in the county court was because “this cause has been remanded back to the justice court, and such fine as was imposed upon the defendant, has been paid.”
In my opinion, this record conclusively shows that the notice of conviction was rebutted by the motion and order of dismissal in the county court. Richardson at 131. Since the notice of such judgment has been contradicted so as to destroy its value as prima facie evidence of an underlying judgment of conviction by the justice court, there is no summary-judgment evidence of an underlying judgment. Therefore, I would affirm the judgment of the trial court.
The majority’s opinion on rehearing indicates that the basis of my dissent is a theory not advocated by the licensee. However, as I read licensee’s motion for rehearing, the very heart of it is the lack of jurisdiction of the justice court to convict licensee of speeding and the error of this court in giving effect to a notice of conviction of a void judgment. Indeed, he states:
In the present case any prima facie presumptions otherwise carried by the notice of conviction dated February 4, 1975, were rebutted by the record of the Mitchell County proceeding which shows that on the same day and for the same offense the County Court entered an Order dismissing that cause.
Neither am I persuaded by the majority’s estoppel theory that would prevent the licensee from attacking the void notice of conviction. In support of its position, the majority cites Spence v. State National Bank, 5 S.W.2d 754, 756 (Tex.Com.App. *3081928, jdgmt adopted) for the proposition that to permit one to invoke the exercise of the jurisdiction of a court and then to reverse its orders upon the ground that it had no jurisdiction would be to allow one to trifle with the courts. Although I agree with this principle, it is specious to say that the licensee, rather than the state, invoked the jurisdiction of the justice court to find him guilty of a traffic violation. Whether licensee paid a fine or pleaded guilty is immaterial if he did so when the justice court lacked jurisdiction. Consequently, the judgment of the trial court should be affirmed.

. Spelling conforms to official Texas Reports rather than Southwestern Reporter.